Citation Nr: 0826622	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-32 777	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Camden Medical Center in St. Mary's, 
Georgia on December 14, 2005.  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from May 1985 to February 
1999.   

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 determination of VA's (VA) 
Medical Center in Gainesville, Florida


FINDINGS OF FACT

1.  The veteran received medical care at Camden Medical 
Center in St. Mary's, Georgia on December 14, 2005.  

2.  Service connection is not in effect for the disability 
for which the veteran received such care.

3.  The condition for which the veteran received care was not 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to the veteran's life or 
health.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at Camden Medical 
Center in St. Mary's, Georgia on December14, 2005 have not 
been met.  38 U.S.C.A. §§ 1703, 1725 (West 2002); 38 C.F.R. 
§§ 17.54, 17.1000-1008 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In this case, the RO provided the veteran VCAA notice on her 
claim by letter dated January 2007, after initially deciding 
that claim in June 2006.  Such notice does not reflect 
compliance with the timing requirements of the VCAA as found 
by the Court in Pelegrini II.  Because VA did not 
readjudicate the veteran's claim after providing her such 
notice, the notice also does not reflect compliance with the 
requirement of the law as found by the Court in Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (holding that, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a statement of the case or supplemental 
statement of the case). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that any error in a VCAA notice should 
be presumed prejudicial.  The claimant bears the burden of 
demonstrating such error.  VA then bears the burden of 
rebutting the presumption by showing that the essential 
fairness of the adjudication has not been affected.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, despite the untimely notice, the essential 
fairness of the adjudication has not been affected.  In the 
aforementioned notice letter, the RO acknowledged the 
veteran's claim, informed her of the VCAA and VA's duty to 
assist, and indicated that it was developing her claim 
pursuant to that duty.  As well, the RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided she identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of her treatment 
records if she wished VA to obtain such records on her 
behalf.  The RO also advised the veteran to identify or send 
directly to VA all requested evidence.  The RO provided the 
veteran an opportunity to respond to the notice.  In 
addition, in a statement of the case issued in September 
2006, the RO informed the veteran of the evidence needed to 
substantiate her claim and provided her with an opportunity 
to submit additional evidence.  The purpose of the notice 
requirement has thus been satisfied by affording veteran 
meaningful opportunity to participate effectively in the 
processing of her claim.  Certainly, the veteran understands 
the evidence necessary to substantiate her claim.  In written 
statements submitted during the course of this appeal, she 
emphasizes that she sought the care at issue in response to 
an emergency medical situation.   

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to her claim, 
including records of the veteran's December 14, 2005 
treatment.  The veteran does not now claim that there is any 
outstanding evidence to secure in support of her claim.  

The RO did not conduct medical inquiry in support of the 
veteran's claim, including by obtaining a medical opinion, 
because, in a case such as this, which involves a request for 
payment of medical expenses, a medical professional from a VA 
Medical Center routinely reviews such request before the 
claim is granted or denied and his or her opinion forms the 
basis of the grant or denial.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran received medical care at Camden Medical Center 
(CMC) in St. Mary's, Georgia on December 14, 2005.  According 
to written statements she submitted during the course of this 
appeal, on December 14, 2005, the veteran had excruciating 
pain on the left side of her lower back, which was so severe, 
it did not respond even minimally to 800 mg of over-the-
counter pain medication.  She thus went to CMC, where a 
physician's assistant (PA) gave her an injection for pain and 
then sent her home.  Allegedly, that PA misdiagnosed her with 
a back strain.  Subsequently, during three additional visits 
dated from December 25, 2006 to March 22, 2006, other medical 
professionals attributed the veteran's pain to possible 
kidney stones (based on results of computer tomography 
imaging) and treated her accordingly.  The veteran contends 
that because VA paid for the expenses incurred during the 
three visits dated from December 25, 2006 to March 22, 2006, 
during which medical professionals treated the same condition 
for which the veteran received treatment on December 14, 
2006, VA should pay for the expenses incurred secondary to 
the initial treatment. 

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; or 
(D) for any illness in the case of a veteran who is a 
participant in a vocational rehabilitation program that 
necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2006).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to records of the December 14, 2005 visit, as 
alleged, the veteran received care for a muscle strain in the 
low back.  At that time, the veteran was service connected 
for post-phlebitic syndrome.  The treatment at issue was thus 
not rendered for a service-connected disability or one 
associated therewith.  Based on this fact, the veteran does 
not meet the criteria for entitlement under 38 U.S.C.A. 
§ 1728(a) (West 2002).  She may, however, be entitled to 
payment for such care under 38 U.S.C.A. § 1725 (West 2002).  
See also 38 C.F.R. §§ 17.1000-1008 (2007). 

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. 
§ 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2007).

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. 
§ 1703(a) (West 2002); 38 C.F.R. § 17.54 (2007).  This is a 
factual, not a medical, determination.  Similes v. Brown, 5 
Vet. App. 555 (1994).

In this case, the veteran does not claim, and the evidence 
does not establish, that VA provided authorization for the 
veteran to receive the medical care at issue.  Regardless, 
the veteran does not meet the criteria listed above.  
Although  CMC provides emergency care to the public, 
according to the medical professional from the VA Medical 
Center in Gainesville, Florida who reviewed this claim, the 
care at issue was non-emergent. 

The Board thus finds that the care rendered on December 14, 
2005 was not of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to the veteran's 
life or health.  Based on this finding, the Board concludes 
that the criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at Camden Medical 
Center in St. Mary's, Georgia on December 14, 2005 have not 
been met.  The evidence in this case is not in relative 
equipoise; therefore, the benefit-of-the-doubt rule is not 
for application.  Rather, as a preponderance of the evidence 
is against the claim, it must be denied.  


ORDER

Payment of unauthorized medical expenses for services 
rendered at Camden Medical Center in St. Mary's, Georgia on 
December 14, 2005 is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


